Exhibit 10.41

Theravance, Inc. 2004 Equity Incentive Plan

Notice of Stock Option Grant

You have been granted the following option to purchase shares of the Common
Stock of Theravance, Inc. (the “Company”):

Name of Optionee:

«Name»

 

 

Total Number of Shares:

«Shares»

 

 

Type of Option:

Nonstatutory Stock Option

 

 

Exercise Price Per Share:

$«PricePerShare»

 

 

Date of Grant:

«DateGrant»

 

 

Vesting Schedule:

«VestSched»

 

 

Expiration Date:

«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Stock Option Agreement.

 

You and the Company agree that this option is granted under and governed by the
terms and conditions of the 2004 Equity Incentive Plan (the “Plan”) and the
Stock Option Agreement, both of which are attached to and made a part of this
document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this option (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements).  You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company.  If the Company
posts these documents on a web site, it will notify you by email.

Optionee:

Theravance, Inc.

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


New Director Grant


THERAVANCE, INC. 2004 EQUITY INCENTIVE PLAN


STOCK OPTION AGREEMENT

Tax Treatment

This option is intended to be a nonstatutory stock option, as provided in the
Notice of Stock Option Grant.

 

 

Vesting

This option becomes exercisable as shown in the Notice of Stock Option Grant.

 

This option shall become exercisable in full if not assumed or a new option
substituted pursuant to Section 8(b)(ii) or (iii) of the Plan. In addition, this
option becomes exercisable in full if the Company is subject to a “Change in
Control” (as defined in the Plan) before your Service terminates. Should the
exercisability of this option accelerate as a result of the occurrence of a
Change in Control prior to the First Exercise Date, the right to exercise this
option shall be deferred as to the additional shares until the First Exercise
Date, provided and only if this option is assumed by the surviving corporation
or its parent or the surviving corporation or its parent substitutes its own
option for this option.

 

For purposes of this Agreement, “Cause” shall mean (i) the unauthorized use or
disclosure of the confidential information or trade secrets of the Company,
which use causes material harm to the Company, (ii) conviction of a felony under
the laws of the United States or any state thereof, (iii) gross negligence or
(iv) repeated failure to perform lawful assigned duties for thirty days after
receiving written notification from the Board of Directors.

 

For purposes of this Agreement, “Put Date” shall mean the day after the final
day of the Put Period, as such term is defined in the Restated Certificate of
Incorporation of Theravance, Inc. or, if earlier, the consummation of a
Qualified Change in Control as defined in the Restated Certificate of
Incorporation of Theravance, Inc.

 

For purposes of this Agreement, “Service” means your service as an Outside
Director.

 

This option will in no event become exercisable for additional shares after your
Service has terminated for any reason except as set forth above.

 

 

Term

This option expires in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Date of Grant,

 


--------------------------------------------------------------------------------


 

as shown in the Notice of Stock Option Grant. (It will expire earlier if your
Service terminates, as described below.)

 

 

Regular
Termination

If your Service terminates for any reason except a termination for Cause, then
this option will expire at the close of business at Company headquarters on the
date 36 months after your termination date. If your Service terminates for
Cause, then this option will expire on your termination date. The Company
determines when your Service terminates for this purpose.

 

 

Restrictions on
Exercise

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

 

Notice of Exercise

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase. Your notice must also specify
how your shares should be registered. The notice will be effective when the
Company receives it.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

 

Form of Payment

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares that you are purchasing. To the extent permitted
by applicable law, payment may be made in one (or a combination of two or more)
of the following forms:

 

 

 

·         Your personal check, a cashier’s check or a money order.

 

 

 

·         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

·         Irrevocable directions to a securities broker approved by the Company
to sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise

 

2


--------------------------------------------------------------------------------


 

price and any withholding taxes. (The balance of the sale proceeds, if any, will
be delivered to you.) The directions must be given by signing a special “Notice
of Exercise” form provided by the Company.

 

 

Withholding
Taxes and Stock
Withholding

You will not be allowed to exercise this option unless you make arrangements
acceptable to the Company to pay any withholding taxes that may be due as a
result of the option exercise. With the Company’s consent, these arrangements
may include withholding shares of Company stock that otherwise would be issued
to you when you exercise this option. The value of these shares, determined as
of the effective date of the option exercise, will be applied to the withholding
taxes.

 

 

Restrictions on
Resale

You agree not to sell any option shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

Transfer of
Option

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

 

 

Retention Rights

Your option or this Agreement does not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause. Nor shall this Agreement in any way be construed or interpreted
so as to affect adversely or otherwise impair the right of the Company or the
stockholders to remove Optionee from the Board of Directors at any time in
accordance with the provisions of applicable law.

 

 

Stockholder
Rights

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

 

 

Adjustments

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the

 

3


--------------------------------------------------------------------------------


 

exercise price per share may be adjusted pursuant to the Plan.

 

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

 

 

The Plan and
Other Agreements

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement between the parties.

 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

4


--------------------------------------------------------------------------------